Title: Petition of Augustus B. Woodward and Others, with Jefferson’s Order
From: Woodward, Augustus B.
To: Jefferson, Thomas


          
            Washington January 18. 1803.
          
          The Subscribers beg leave to represent to the President that a man by the name of John Henderson was tryed and Convicted before the Circuit Court of the District of Columbia for the County of Washington during their present Term for keeping a gaming table and fined agreeable to Our Laws One hundred thirty three dollars thirty three and one third Cents which together with the Costs of the Prosecution Amounts to a sum which he is intirely unable to pay. We are informed that this is a poor but honest man who owes his Misfortune rather to an unfortunate aquaintance than a disposition to violate the laws of his Country, and that his wife and Several Small Children are in a Situation truly distressing as their only Support is derived from his personal labour and that his confinement has thrown them on the Charity of their Neighbours. Supposing that his confinement has Attoned for his Offence and that a Continuation of it will only be a Continuation of expence on the part of the United States, We feel it Our duty to recommend him to the Clemency of the President
          
            Augustus B. Woodward
          
          
            [Order by TJ:]
            a pardon to be issued
          
          
            Th: Jefferson
          
         